                                                              Case 2:19-cv-01819-JCM-EJY Document 16 Filed 11/21/19 Page 1 of 4


                                                      1 Mark H Hutchings, Esq.
                                                        Nevada Bar No. 12783
                                                      2 Alexander M. P. Perry, Esq.
                                                        Nevada Bar No. 14749
                                                      3 HUTCHINGS LAW GROUP, LLC
                                                        552 E. Charleston Blvd.
                                                      4 Las Vegas, Nevada 89104
                                                        Telephone: (702) 660-7700
                                                      5 Facsimile: (702) 552-5202
                                                        MHutchings@HutchingsLawGroup.com
                                                      6 APerry@HutchingsLawGroup.com

                                                      7 Attorneys for plaintiff Steven V. Kozmary, M.D., LLC d/b/a
                                                        Cleveland Back and Pain Management Center
                                                      8

                                                      9                               UNITED STATES DISTRICT COURT
                                                     10                                      DISTRICT OF NEVADA
HUTCHINGS LAW GROUP, LLC




                                                     11 STEVEN V. KOZMARY, M.D., LLC, d/b/a
                                                        CLEVELAND            BACK      AND        PAIN      Case No. 2:19-cv-01819-JCM-EJY
                                                     12 MANAGEMENT CENTER, a Nevada limited
                                                        liability company,                                  JOINT STIPULATION AND REQUEST FOR
                           552 E. CHARLESTON BLVD.




                                                     13                                                     EXTENSION    OF   TIME   TO  FILE
                              LAS VEGAS, NV 89104




                                                                       Plaintiff,                           OPPOSITION TO DEFENDANT MEDICAL
                                                     14                                                     MUTUAL OF OHIO’S MOTION TO
                                                                 v.                                         DISMISS FOR LACK OF PERSONAL
                                                     15                                                     JURISDICTION
                                                        MEDICAL MUTUAL OF OHIO, a foreign non-
                                                     16 profit corporation; DOES 1-10, business entities,
                                                        forms unknown; DOES 11-20, individuals; and
                                                     17 DOES 21-30, inclusive,

                                                     18                Defendants.
                                                     19

                                                     20
                                                     21

                                                     22

                                                     23

                                                     24

                                                     25

                                                     26
                                                     27

                                                     28


                                                          JOINT STIPULATION AND REQUEST FOR EXTENSION OF TIME TO FILE OPPOSITION TO DEFENDANT
                                                             MEDICAL MUTUAL OF OHIO’S MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
                                                               Case 2:19-cv-01819-JCM-EJY Document 16 Filed 11/21/19 Page 2 of 4


                                                      1          Plaintiff Steven V. Kozmary, M.D., LLC and defendant Medical Mutual of Ohio (collectively,

                                                      2 the “Parties”), by and through their undersigned counsel of record, hereby stipulate and request that the

                                                      3 deadline for plaintiff Steven V. Kozmary, M.D., LLC to file its opposition to Defendant Medical

                                                      4 Mutual of Ohio’s Motion to Dismiss for Lack of Personal Jurisdiction, filed on November 7, 2019 as

                                                      5 Document No. 14, be extended by fourteen days, until December 5, 2019, pursuant to L.R. IA 6-1.

                                                      6          This is the first stipulation and request of the Parties to extend time in relation to the subject

                                                      7 Motion. The Parties have agreed to stipulate to the proposed extension because counsel for the Parties

                                                      8 have agreed, in principal, to a stipulated change of venue to the Northern District of Ohio. However,

                                                      9 counsel for defendant Medical Mutual of Ohio is currently in the middle of a jury trial, and the Parties
                                                     10 will require additional time to finalize the negotiation and submit a stipulation for change of venue to
HUTCHINGS LAW GROUP, LLC




                                                     11 this court.

                                                     12          The Parties agree that this stipulation shall in no way be considered an admission by Medical
                           552 E. CHARLESTON BLVD.




                                                     13 Mutual of Ohio that any state or Federal court in Nevada has personal jurisdiction over Medical Mutual
                              LAS VEGAS, NV 89104




                                                     14 of Ohio. The Parties further agree that this stipulation cannot and shall not be used as evidence in an

                                                     15 attempt to seek the exercise of personal jurisdiction over Medical Mutual of Ohio in the state or Federal

                                                     16 courts of Nevada at any point in the future. Medical Mutual of Ohio reserves any and all future right

                                                     17 to challenge any attempted exercise of personal jurisdiction by any state or federal court in Nevada.

                                                     18 This stipulation is intended by the Parties exclusively to allow the transfer of this action to the Federal

                                                     19 Court for the Northern District of Ohio, where personal jurisdiction and venue are proper

                                                     20          IT IS SO STIPULATED.
                                                     21

                                                     22 Dated: November 21, 2019                               HUTCHINGS LAW GROUP, LLC

                                                     23
                                                                                                            By:
                                                     24                                                        Mark H. Hutchings, Esq.
                                                                                                               Alexander M. P. Perry, Esq.
                                                     25                                                        552 E. Charleston Blvd.
                                                                                                               Las Vegas, NV 89104
                                                     26                                                        Telephone: (702) 660-7700
                                                                                                               Attorneys for plaintiff
                                                     27                                                        Steven V. Kozmary, M.D., LLC d/b/a
                                                                                                               Cleveland Back and Pain Management Center
                                                     28

                                                                                                   1
                                                          JOINT STIPULATION AND REQUEST FOR EXTENSION OF TIME TO FILE OPPOSITION TO DEFENDANT
                                                             MEDICAL MUTUAL OF OHIO’S MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
                                                              Case 2:19-cv-01819-JCM-EJY Document 16 Filed 11/21/19 Page 3 of 4


                                                      1 Dated: Nov. 21                 , 2019                 FRANTZ WARD LLP

                                                      2
                                                                                                           By: /s/ Gregory R. Farkas
                                                      3                                                       Michael E. Smith, Esq.
                                                                                                              Gregory R. Farkas, Esq.
                                                      4                                                       200 Public Square
                                                                                                              Cleveland, OH 44114
                                                      5                                                       (216) 515-1660
                                                                                                              Attorneys pro hac vice for defendant
                                                      6                                                       Medical Mutual of Ohio
                                                      7

                                                      8 Dated: Nov. 21                 , 2019                 MAUPIN, COX & LEGOY

                                                      9
                                                                                                           By: /s/ Rick R. Hsu
                                                     10                                                       Rick R. Hsu, Esq.
                                                                                                              PO Box 30000
HUTCHINGS LAW GROUP, LLC




                                                     11                                                       Reno, NV 89520
                                                                                                              (775) 827-2000
                                                     12                                                       Attorneys pro hac vice for defendant
                                                                                                              Medical Mutual of Ohio
                           552 E. CHARLESTON BLVD.




                                                     13
                              LAS VEGAS, NV 89104




                                                     14         IT IS SO ORDERED.

                                                     15

                                                     16 Dated this
                                                              November
                                                                   ____ day21,
                                                                            of 2019.            , 2019 at ___:___ __.m.

                                                     17

                                                     18

                                                     19                                                       Hon. James C. Mahan
                                                                                                              U.S. DISTRICT JUDGE
                                                     20
                                                     21

                                                     22

                                                     23

                                                     24

                                                     25

                                                     26
                                                     27

                                                     28

                                                                                                   2
                                                          JOINT STIPULATION AND REQUEST FOR EXTENSION OF TIME TO FILE OPPOSITION TO DEFENDANT
                                                             MEDICAL MUTUAL OF OHIO’S MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
                                                               Case 2:19-cv-01819-JCM-EJY Document 16 Filed 11/21/19 Page 4 of 4


                                                      1                                    CERTIFICATE OF SERVICE

                                                      2         I am employed in the County of Clark, State of Nevada. I am over the age of 18 and not a party

                                                      3 to the within action. My business address is 552 E. Charleston Blvd., Las Vegas, NV 89104.

                                                      4         On the date set forth below, I served the document(s) described as:

                                                      5         1.     JOINT STIPULATION AND REQUEST FOR EXTENSION OF TIME TO FILE

                                                      6                OPPOSITION TO DEFENDANT MEDICAL MUTUAL OF OHIO’S MOTION

                                                      7                TO DISMISS FOR LACK OF PERSONAL JURISDICTION

                                                      8 on the person(s) listed below:

                                                      9 Gregory R. Farkas, Esq.
                                                        Michael E. Smith, Esq.
                                                     10 FRANTZ WARD
                                                        200 Public Square
HUTCHINGS LAW GROUP, LLC




                                                     11 Cleveland, OH 44114
                                                        Attorneys pro hac vice for defendant
                                                     12 Medical Mutual of Ohio
                           552 E. CHARLESTON BLVD.




                                                     13 Rick R. Hsu, Esq.
                              LAS VEGAS, NV 89104




                                                        MAUPIN COX & LEGOY
                                                     14 PO Box 30000
                                                        Reno, NV 89520
                                                     15 Attorneys for defendant Medical Mutual of Ohio

                                                     16    X    (BY ELECTRONIC SERVICE) Pursuant to Local Rule IC 4-1 of the United States District
                                                                Court for the District of Nevada, I caused the document(s) described above to be transmitted
                                                     17         electronically to the addressee(s) as set forth above.
                                                     18    X    (FEDERAL) I declare that I am employed in the office of an attorney admitted to practice in
                                                                this Court at whose direction the service was made.
                                                     19

                                                     20 Dated: November 21, 2019
                                                     21
                                                                                                             /s/ Helen Buenrostro
                                                     22                                                      An employee of HUTCHINGS LAW GROUP
                                                     23

                                                     24

                                                     25

                                                     26
                                                     27

                                                     28

                                                                                                         1
                                                                                               CERTIFICATE OF SERVICE
